IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-33,910-06


EX PARTE WESLEY RAY ROGERS





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22008ACC IN THE 86TH JUDICIAL DISTRICT COURT

FROM KAUFMAN COUNTY



 Per curiam.


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the
offense of driving while intoxicated and sentenced to fifteen years' imprisonment. 
	The trial court has designated issues of fact to be resolved, and a hearing is set on
Applicant's habeas writ for April 13, 2007.  The habeas record has been forwarded to this Court
prematurely. We remand this application to Kaufman County to allow the trial judge to complete
evidentiary hearings and enter findings of fact and conclusions of law.
	The District Clerk of Kaufman County is ordered to forward this application to this Court
after the judge of the 86th Judicial District Court completes evidentiary hearings and enters 
findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 7TH DAY OF MARCH, 2007.

DO NOT PUBLISH